Title: To Thomas Jefferson from John Page, 16 November 1803
From: Page, John
To: Jefferson, Thomas


               
                  My dear Sir
                  Richmond Novr. 16th. 1803
               
               I beg your pardon, for delaying so long, my acknowledgments of the favor conferred on me, by your transmitting to me your Address or Message to the Congress. It afforded me high Satisfaction, not only as communicating most interesting information respecting your Treaty with France; & the friendly disposition of the great Powers in Europe towards the United States; but as containing the most flattering prospect of the flourishing Condition of their Revenue; & as inculcating on the minds of the members of Congress, & their Constituents, Sentiments of the soundest policy, & the purest Philanthropy. 
               You will oblige me Sir, by informing me what has been the result of your Enquiries on the subject of the secret Correspondence between you & Governor Monroe, respecting the Transportation of Slaves in certain Cases; as some information on that Subject, may be expected by our Legislature in the course of their next Session. 
               I return with many thanks your Letter to Dr. R.—I wish I had leisure to give you my thoughts on the interesting Subject it contains. I am happy to find that I was not mistaken in my opinion that the difference between us was not so great, as many have supposed. I send it now because in our Friend Mr. Short, I find a more safe conveyance than I may meet with again: I am with the highest Respect & Esteem Your obedient Servant
               
                  John Page
               
            